United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2189
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Clinton D. McDonald

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: April 13, 2020
                                Filed: July 20, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Clinton McDonald pled guilty, without a plea agreement, to distributing
morphine and codeine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C);
possession of heroin with the intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(C); and being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 adopted the presentence
report’s recommended Guidelines range of 151 to 188 months, and sentenced
McDonald to 176 months imprisonment on each of the drug counts and 120 months
imprisonment on the firearms count, to be served concurrently, to be followed by
three years of supervised release. McDonald appeals, contending that the sentence
is substantively unreasonable. Having jurisdiction under 28 U.S.C. § 1291, we affirm
the judgment of the district court.

       The factual background of the charges includes the following: in March 2016,
while in the custody of the Bureau of Prisons in a residential reentry center,
McDonald sold codeine and morphine, which he represented to be heroin, to an
undercover officer. In July 2018, McDonald was arrested for possession of 11.87
grams of a mixture or substance containing heroin after law enforcement officers
witnessed McDonald participate in a hand-to-hand transaction. Finally, in August
2018, McDonald was apprehended after crashing his vehicle at the end of a mid-day
high speed chase through downtown Springfield, Missouri. During the chase, two
firearms were thrown from the vehicle and two loaded handguns along with an empty
rifle magazine were found in the vehicle.

      McDonald now asserts that: his sentence is greater than necessary to
accomplish sentencing goals; the district court failed to properly weigh the 28 U.S.C.
§ 3553(a) factors; and his sentence overstates the seriousness of the offenses and will
have little deterrent effect. McDonald further contends that the resulting sentence
created a sentencing disparity because two other individuals in the vehicle during the
chase were not charged with a firearms crime.




      1
      The Honorable Douglas M. Harpool, United States District Judge for the
Western District of Missouri.

                                         -2-
       We apply a deferential abuse-of-discretion standard to a challenge that a
sentence is substantively unreasonable, “tak[ing] into account the totality of the
circumstances[.]” Gall v. United States, 552 U.S. 38, 51 (2007); see United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A district court abuses its
discretion and imposes an unreasonable sentence when it fails to consider a relevant
and significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Green, 946 F.3d 433, 440 (8th Cir. 2019) (quoting
United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)). The “district court
has substantial discretion in determining how to weigh the § 3553(a) factors.” United
States v. Morais, 670 F.3d 889, 893 (8th Cir. 2012). Finally, a sentence within the
Guidelines range may be presumed reasonable on appeal. Feemster, 572 F.3d at 461.

       We conclude that the district court did not abuse its discretion in imposing
these within-Guidelines range sentences. At sentencing, the court considered the
statutory penalties and the § 3553(a) factors, discussing specifically and at length the
nature, seriousness, and circumstances of the offenses, McDonald’s history and
characteristics, the need to deter future criminal conduct and promote respect for the
law, and the need to provide just punishment and protect the public. Argument from
McDonald’s attorney included reference to mitigating factors, including McDonald’s
chaotic background and the violent death of a close friend, and, while the district
court did not discuss these factors at length, it “need not thoroughly discuss every
§ 3553(a) factor; rather, a district court must make it clear on the record that it has
considered the factors in making a decision as to the appropriate sentence.” United
States v. Leonard, 785 F.3d 303, 307 (8th Cir. 2015). Further, while the district court
gave considerable weight to McDonald’s criminal history and the need to deter
criminal conduct, “[t]he district court has wide latitude to weigh the § 3553(a) factors
in each case and assign some factors greater weight than others in determining an
appropriate sentence.” United States v. Borromeo, 657 F.3d 754, 757 (8th Cir. 2011)
(quoting United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009)).

                                          -3-
       Finally, McDonald asserts that his sentence yields sentencing disparities with
the individuals who were with him in the vehicle during the high speed police chase,
which is to be avoided under 18 U.S.C. § 3553(a)(6) (providing that, in determining
the sentence to be imposed, the court shall consider “the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found
guilty of similar conduct”). We reject this claim because, as McDonald concedes,
nothing in the record indicates that either of these individuals has been charged, much
less sentenced, for conduct similar to McDonald’s.

      The district court did not abuse its discretion in sentencing McDonald, and we
affirm.
                       ______________________________




                                         -4-